TOM RICKHOFF, Justice,
dissenting.
I respectfully dissent. We are not judges. Finding a more reasonable resolution is not sufficient reason to overturn this sentence, “the mere fact that a trial judge may decide a matter within {her] discretionary authority in a different manner than an appellate judge in a similar circumstance does not demonstrate that an abuse of discretion has occurred.” Downer v. Aquamarine Operators Inc., 701 S.W.2d 238 (Tex. 1985), cert. denied, 476 U.S. 1159, 106 S.Ct. 2279, 90 L.Ed.2d 721 (1986). Rather, the correct test is whether the trial court acted without reference to any guiding rules and principles. Id. (quoting Craddock v. Sunshine Bus Lines, 134 Tex. 388, 133 S.W.2d 124, 126 (Tex. Comm. App. 1939, opinion adopted)).
Here a fifteen-year-old sexually assaulted a seven-year-old child, and admitted assaulting other children in his care. Reasonable minds could certainly disagree about whether this child has the potential to become a pedophile, or something worse, and about whether probation with therapy or a stint in TYC is necessary to arrest his fixated and deviant impulses. This is especially true in light of the fact that J.S.’s father is only four years sober and the mother is still struggling to overcome substance abuse; also, as the state notes, J.S. could have been given a forty-year determinate sentence. Because the majority does not permit this trial judge the latitude she is due, I respectfully dissent.